DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The abstract is objected to because of the following:
The language should not repeat information given in the title. 
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Workload placement plan to create a deployed workload  in claims 1, 3.
Workload migration plan to migrate deployment in claims 8, 17.

Workload placement manager configured to in claim 14.

Workload migration manager configured to in claims 14, 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 12-13, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3, 12-13, and 18-19 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Claims 1-20: Yes
Step 2A prong 1: Recites a judicial exception? : Yes
Claim 1 recites a judicial exception of “a workload placement plan to deploy the query logic by selecting between an edge deployment, a cloud deployment and a split deployment on cloud and edge”, which is an abstract idea.
Step 2A prong 2: Integrate judicial exception into practical application? : No
	Claim 1 recites additional claim elements of:  a method performed by at least one computing device (i.e. generic method), receiving, by a cloud service, a query pertaining to at least one data stream (i.e. insignificant pre-extra solution activity), determining a workload comprising query logic to implement the query (i.e. pre-solution activity, not an improvement in technology/technical field), analyzing the workload and workload placement criteria (i.e. pre-solution activity, 

Step 2B: Amount to significantly more than judicial exception? : No
	Same as step 2A prong 2 (i.e. insignificant pre/post solution activity and/or WURC).


First, claims 1-12 are directed to a method, claims 13-17 are directed to a system, claims 18-20 are directed to computer-readable storage medium and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

Claim 1 is directed to receive a query, determine workload to implement the query, analyze workload and workload placement criteria, creating workload placement plan “to deploy the query logic by selecting between an edge deployment, a cloud deployment and a split deployment on cloud and edge” and invoking workload placement plan to provide stream processing. The claim elements of “to deploy the query logic by selecting between an edge deployment, a cloud deployment and a split deployment on cloud and edge”, as drafted, is processing unit, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, selecting between an edge deployment, a cloud deployment and a split deployment on cloud and edge, involves selection among three given entities and can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A Prong 1 -Yes). 
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “a method performed by at least one computing device (i.e. generic method), receiving, by a cloud service, a query pertaining to at least one data stream (i.e. insignificant pre-extra solution activity), determining a workload comprising query logic to implement the query (i.e. pre-solution activity, not an improvement in technology/technical field), analyzing the workload and workload placement criteria (i.e. pre-solution activity, not an improvement in technology/technical field), creating, based on the analysis a workload placement plan to deploy the query logic (i.e. pre-solution activity, not an improvement in technology/technical field), invoking the workload placement plan to create a deployed workload that provides stream processing of the at least one data stream based on the query logic (i.e. post-solution activity, not an improvement in technology/technical field)”. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, a method performed by at least one computing device is referring to a generic method, receiving, by a cloud service, a query pertaining to at least one data stream is referring to receiving a query, are examples of generic and insignificant pre-solution activity routinely performed in the computing field as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A Prong 2 - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.
The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above (Revised Step 2A Prong 2 - No) with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, references cited in IDS, PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Independent claims 13 and 18 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.
Dependent claims 2-3, 12, and 19 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “workload placement plan” without clearly reciting “what constitute the placement plan. Similar deficiency exists with respect to “workload migration plan” as recites in claim 8. Applicant is advised to either amend the claim to recites further definition of these term or at least indicate support in the specification.
Claim 1 recites “receiving query” and later recites “invoking the workload placement plan …provide stream processing…based on query logic”. It is unclear if the method is query processing or stream processing or both. 

Claim 1 recites “query” and later recites “determining a workload comprising query logic”. It is unclear what constitutes the workload and how is it different from the query.

Claim 1 recites “deploy the query logic”, and later recites “deployed workload”. It is unclear what is being deployed i.e. query or workload or workload containing the query logic is being deployed.

Claim 3 recites “pull-based”, “once-only” and “points” without clearly reciting what is being referred by the point. Examiner has interpreted “pull-based” as retrieving, “once-only” as being executed once without duplicate processing, and “points” as “time or timestamp” during the data stream, as the plain meaning of the terms understood by one of ordinary skills in the art.
Claim 10 recites “upstream node” and “output node” without clearly reciting which node is upstream node and which node is output node.
Claim 13 recites “manage placement and migration of data stream workload without clearly reciting migration from which node/device to which device. Similar deficiency exist with respect to before and after migration i.e. data stream workload is being processed on which node before and after migration. 

Claims 13 and 18 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-12, 14-17 and 19-20 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (US Pub. No. 2020/0021537 A1, hereafter Oliveira) in view of Chen et al. (US Pub. No. 2016/0359940 A1, hereafter Chen).

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Oliveira teaches the invention substantially as claimed including a method performed by at least one computing device ([0001]), comprising: 
receiving, by a cloud service, a query pertaining to at least one data stream (fig 9 request 910 CRPAM 920 [0024] data requested by different applications [0026] moving data into and outside the cloud [0052] request designed for a given data type ); 
determining a workload comprising query logic to implement the query ([0053] processing load required for handling request for type t);
analyzing the workload and workload placement criteria ([0053] processing load, receive/parse/ requests [0082] fig 9 DT: a DF: 100 ms requests 910, processed, CRPAM, decisions, requests, DF requirements are strict [0083] CRPAM, jointly considers, edge/cloud resources); 
creating, based on the analysis, a workload placement plan to deploy the query logic by selecting between an edge deployment, a cloud deployment and a split deployment on cloud and edge ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning); and 
invoking the workload placement plan to create a deployed workload that provides stream processing of the at least one data stream based on the query logic ([0082] fig 9, first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning).

Oliveira doesn’t specifically teach data stream.
Chen, however, teaches data stream processing ([0004] stream processing, data stream).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Oliveira with the teachings of Chen of data stream processing to improve efficiency and allow data stream processing to the method of Oliveira as in the instant invention.


As per claim 2, Oliveira teaches wherein the deployed workload comprises a split deployment on cloud and edge (fig 9 requests 910 CRPAM 920 edge resources 945 cloud resources 930 [0138] distributing the workload both among the different tiers of the system and horizontally among nodes at the same tier in the edge-cloud framework, fig 1 cloud tier 110 edge tier 130).  

As per claim 3, Oliveira teaches wherein invoking the workload placement plan to create the deployed workload that provides the stream processing of the at least one data stream comprises ([0082] fig 9, first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning ): 
invoking the workload placement plan to create the deployed workload that provides the stream processing of the at least one data stream with pull-based, once-only processing using anchors that describe points in the at least one data stream ([0082] fig 9, first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning).  
Chen teaches remaining claim elements of stream processing of the data stream with pull-based, once-only processing using anchors that describe points in the at least one data stream ([0004] stream processing, data stream, anchors, anchor describes a point in the output stream of the node [0005] stream processing, pull-based, guarantees once and only once processing ).

As per claim 4, Oliveira teaches  monitoring the deployed workload by analyzing workload performance statistics and workload migration criteria to determine whether to migrate at least a portion of the deployed workload ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation).  

As per claim 5, Oliveira teaches wherein the workload migration criteria comprises one or more of: 
edge and cloud communication quality; 
edge load or capacity; 
cloud load or capacity;  MS# 406531-US-NP- 44 - 
a workload performance requirement ([0005] data freshness constraint [0082]); 
cost of cloud workload deployment ([0038] target operational cost); or 
 customer constraints ([0005] data freshness constraint [0035] SAL, between customers and service providers [0037] customer requirements).  

As per claim 6, Oliveira teaches  migrating at least a portion of the deployed workload from edge to cloud, from edge to edge and cloud, from cloud to edge, or from cloud to cloud and edge based on user-defined migration instructions ([0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation [0059] user, threshold, prices, choose the values).  

As per claim 7, Oliveira teaches  determining, based on the analysis of the workload performance statistics and the workload migration criteria, that at least a portion of the deployed workload qualifies to be migrated from edge to cloud, from edge to edge and cloud, from cloud to edge, or from cloud to cloud and edge ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation).  

As per claim 8, Oliveira teaches  
creating a workload migration plan to migrate deployment of at least a portion of the query logic from at least one migration source to at least one migration target ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning) comprising at least one of the following: 
edge to edge, edge to cloud, edge to edge and cloud, cloud to cloud, cloud to edge, cloud to cloud and edge ([0138] distributing the workload both among the different tiers of the system and horizontally among nodes at the same tier in the edge-cloud framework, fig 1 cloud tier 110 edge tier 130); and 
invoking the workload migration plan ([0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080).  

As per claim 9,  Chen teaches wherein invoking the workload migration plan comprises:
 stopping at least one source query logic node affected by the workload migration plan ([0006] upstream node, unavailable, failure [0007] failure, any outage);
checkpointing the at least one source query logic node to create a snapshot of a state of the at least one source query logic node ([0054] checkpoint, provide, snapshot, data, data stream, identifies, the state of data); 
creating at least one target query logic node with a configuration and connections matching a configuration and connections of the at least one source query logic node ([0006] recovery, node, performing streaming computation, restarted, resume its computations);
providing the at least one target query logic node with the state of the at least one source query logic node from the checkpoint ([0006] node, restated, resume computations from the point at which it failed); and 
starting the at least one target query logic node ([0006] resume computations). 


As per claim 10, Chen teaches the at least one source query logic node comprising a source upstream node and a source output node ([0006] up-stream nodes fig 1 output node 124 [0029] output stream/output node) and the at least one target query logic node comprising a target upstream node and a target output node ([0006] up-stream, unavailable, node restarted, upon recovery, down-stream node,  [0029] output stream/node after recovery [0007] failure, any outage, input stream), wherein the providing of the at least one target query logic node with the state of the at least one source query logic node from the checkpoint ([0006] node, restated, resume computations from the point at which it failed) comprises: 
assigning an anchor for the source output node as an anchor of the target output node ([0006] downstream, use, anchors of the upstream node, pull data); 
providing, by the target output node, the anchor to the target upstream node ([0006] the down-stream node only needs to read its own state upon recovery and resume pulling data from the up-stream node using its last-used anchor); and 
providing a state of the source upstream node to the target upstream node by using the anchor provided by the target output node to access the checkpoint ([0006] needs to resume its computations from the point at which it was failed).  

As per claim 11, Oliveira teaches migration ([0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy).
Chen teaches remaining claim elements of pulling data, by the target output node, from the target upstream node, that was not pulled by the source output node from the source upstream node to provide once-only processing of the at least one data stream before and after migration ([0006] If an up-stream node is unavailable (e.g., failures, etc.), the anchor supplied by the down-stream node after the restart can tell the down-stream node precisely which events the down-stream node has not yet processed).  

As per claim 12, Oliveira teaches the at least one data stream comprising personally identifiable information (PII) ([0088] collected data, privacy issues, person, health monitoring data), wherein the workload placement plan splits deployment of the query logic between the cloud and edge ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0056] CRPAM, planning, window’s allocations), restricting processing of the PII to the edge based on the workload placement criteria comprising a customer constraint for PII handling ([0090] monitoring, stroke risk, blood pressure, body temperature, edge processing, response time, data freshness threshold [0091] place, virtual nodes that compute these metrics, on, edge nodes).
Chen teaches remaining claim elements of data stream processing ([0004] stream processing, data stream).

  
As per claim 13, Oliveira teaches the invention substantially as claimed including a system ([0166] information processing system) comprising: 
a processing system that includes one or more processors ([0166] processor); and 
a memory configured to store program code for execution by the processing system ([0166] software program stored in memory and executed by a processor of a processing device), the program code being configured to manage placement (fig 3 application requests 340 resource allocation 345 resource allocation/provisioning function [0044] process application requests and performs resource allocation function [0082] make decision regarding requests fig 9 requests 910 CRPAM 920 Cloud resources 930 edge resources 940 [0084] resource allocation and provisioning decision 1080 [0023] distributing workload) and migration of data streaming workloads distributed among cloud and edge computing devices ([0082] requests, CRPAM, make decisions regarding the two requests, decide to allocate, edge nodes, cloud resources, process the request [0023] distributing workload [0039] allocation decision, valid for the duration of decision window, decision reviewed when decision window ends i.e. new decision involves new placement of workload including migration), with once-only streaming data processing before and after migration of the data streaming workloads ([0082] requests, CRPAM, make decisions regarding the two requests, decide to allocate, edge nodes, cloud resources, process the request 0039] allocation decision, valid for the duration of decision window, decision reviewed when decision window ends i.e. new decision involves new placement of workload including migration).  

Oliveira doesn’t specifically teach data streaming workloads and once-only streaming data processing.
Chen, however, teaches data streaming workloads and once-only streaming data processing ([0005] stream processing, guarantees once and only once processing).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Oliveira with the teachings of Chen of data stream processing guaranteeing once and once processing to improve efficiency and allow data streaming workloads and once-only streaming data processing to the method of Oliveira as in the instant invention.


Claim 14 recites the system of claim 13, wherein the program code comprises: MS# 406531-US-NP- 46 -a streaming workload placement manager (Oliveira: fig 9 CRPAM 920) configured to perform claim elements similar to those of claims 1 and 3 and a streaming workload migration manager (Oliveira: fig 9 CRPAM 920) configured to perform claim elements similar to those of claim 18. Therefore, it is rejected for the same rational.


Claim 15 recites limitations similar to those of claim 3. Therefore, it is rejected for the same rationales.

Claim 16 recites limitations similar to those of claim 9. Therefore, it is rejected for the same rationales.

Claim 17 recites limitations similar to those of claim 10. Therefore, it is rejected for the same rationales.


As per claim 18, Oliveira teaches the invention substantially as claimed including a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit, perform a method comprising: 
monitoring a data stream processing workload comprising workload logic deployed among edge and cloud computing devices (fig 1 cloud tier 110 edge tier 130 [0023] distributing the workload both among the different tiers of the system and horizontally among nodes at the same tier in the edge-cloud framework [0039] execution, decision window [0041] edge network monitor [0046] energy monitor, automated) by analyzing workload performance statistics ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation) and workload migration criteria to determine whether to migrate at least a portion of the workload logic ([0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation), the workload logic providing once-only streaming data processing of at least one data stream ([0005] process, one or more requests); 
creating, based on the analysis, a workload migration plan to migrate at least a portion of the workload logic from at least one migration source to at least one migration target ( [0056] CRPAM, planning, next windows allocation/provisioning [0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 9 910-920-930-940 fig 10 1070 -updates-1080-1090); and 
invoking the workload migration plan to create a migrated workload comprising migrated logic that continues providing the once-only streaming data processing of the at least one data stream ([0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning [0056] CRPAM, planning, next windows allocation/provisioning [0075] decision, executed).  
Oliveira doesn’t specifically teach data stream, the workload logic providing once-only streaming data processing of at least one data stream.

Chen, however, teaches data stream, the workload logic providing once-only streaming data processing of at least one data stream ([0005] stream processing, guarantees once and only once processing).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Oliveira with the teachings of Chen of data stream processing guaranteeing once and once processing to improve efficiency and allow data streaming workloads and once-only streaming data processing to the method of Oliveira as in the instant invention.

Claim 19 recites limitations similar to those of claim 6. Therefore, it is rejected for the same rationales.
Claim 20 recites limitations similar to those of claim 9. Therefore, it is rejected for the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Calmon; Tiago Salviano et al. (US 20200351337 A1) teaches resource allocation and provisioning in a multi-tier edge-cloud virtualization environment.	
Carter; Stephen R. (US 20110282975 A1) teaches techniques for dynamic cloud-based edge service computing.
Chandramouli; Badrish et al. (US 20130166712 A1) teaches cloud-edge topologies.
Gardner; Darryl E. et al. (US 20160139946 A1) teaches workload-aware load balancing to minimize scheduled downtime during maintenance of host or hypervisor of a virtualized computing system.
Huang; Yunwu et al. (US 20160139852 A1) teaches	context aware dynamic composition of migration plans to cloud	
Thireault; Jason (US 20130080626 A1) teaches edge-based resource spin-up for cloud computing.	
Vasetsky; Leonid et al. (US 20180213036 A1) teaches workload migration across a hybrid network.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195